Per Curiam.
The appellants and one Brown made application to the department of public works for a certificate of necessity covering the public road from North Bend to the North Bend Timber Company’s Camp No. 15, in this state. After a hearing at which all parties were given ample opportunity to present testimony, the department granted a certificate to Mr. Brown.
*393Time and again we have held that we will not interfere with the action of the department of public works on matters of this nature unless its members have acted unfairly, arbitrarily or in disregard of the testimony. State ex rel. Great Northern R. Co. v. Railroad Commission, 60 Wash. 218,110 Pac. 1075; State ex rel. Great Northern R. Co. v. Public Service Commission, 81 Wash. 275, 142 Pac. 684; State ex rel. B. & M. Auto Freight v. Department of Public Works, 124 Wash. 234, 214 Pac. 164; Northern Pacific R. Co. v. Department of Public Works, 125 Wash. 584, 218 Pac. 507; State ex rel. United Auto Transportation Co. v. Department of Public Works, 129 Wash. 5, 223 Pac. 1048. There is nothing in this case to indicate that the department did not fully consider the testimony and honestly exercise its judgment. Such being the case, there is nothing for us to do hut affirm the judgment, which is done.